DETAILED ACTION
	This is the first office action regarding application number 16/097,460, filed on Oct 29, 2018. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-15 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed Oct 29, 2018 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Specification
The disclosure is objected to because of the following informalities: 
As best understood, instances of “pattering” throughout the specification, such as in [0046], should read “patterning” as seen in Fig 7.
Appropriate correction is required.


Claim Objections
Claim(s) 12 is/are objected to because of the following informalities:  
Claim 12, line 2, “wager” should be “wafer”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 7, the recitation “a cross flow channel between the first and second filters to cause the second sized component of the analyte through the fluidic MEMS device for further processing” is unclear. What does “causes through the fluidic MEMS device” entail? 

	Regarding Claim 8, the recitation of “pattering a chamber layer” is unclear. What does “pattering” entail? As best understood, this should be “patterning a chamber layer” as described in Fig. 7 (710) of the drawings as filed. In the interest of compact prosecution, the above identified recitation will be interpreted as reading “patterning” instead of “pattering” until clarification is obtained. 

	Claim(s) 9-12 are rejected by virtue of dependency on Claim 8.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7 and 13 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Walavalkar et al (US 2012/0080361).

Regarding Claim 1, Walavalkar teaches a fluidic microelectromechanical system (MEMS) device (see Walavalkar: Abstract; “In addition, the filters comprise other materials and structures. For example, a filter may comprise integrated microelectronic devices. In some embodiments the filter may comprise metal layers that may serve, for example, as sensors for detecting the passage of nanoparticles through the pores on the substrate”, [0031]; The examiner notes that this describes a fluidic MEMS as it has fluidic, electric and mechanical components on a micro scale) comprising: 
a substrate (see Walavalkar: “The second separation layer 1160”, [0070]; [0064]-[0072]; Fig 11; see annotated Fig 11 that follows)
a die bonded to the substrate (see Walavalkar: “single substrate 1102, a first filtration region 1110, and a second filtration region 1120”, [0064]; [0064]-[0072]; Fig 11; see annotated Fig 11 that follows);
and a top layer bonded to the die opposite the substrate (see Walavalkar: “separation layer 1150 may serve not only to physically separate the filtration regions, but also to contain and direct the sample to the second filter 1120 by creating a flow path”, [0067]; [0064]-[0072]; Fig 11; see annotated Fig 11 that follows); 
wherein the die comprises a plurality of filters with each filter comprising a number of holes defined through the die perpendicular to a plane formed by the substrate (see Walavalkar: “first filtration region 1110, and a second filtration region 1120. The device 1100 may comprise additional filtration regions. The illustrated device comprises a third filtration region 1130 and a last filtration region 1140”, [0064]-[0065]; [0064]-[0072]; Fig 11); 
and wherein an interface between the substrate, die, and top layer creates a serpentine fluidic flow through the plurality of filters (see Walavalkar: “device may thus be arranged as illustrated such that a sample passes sequentially through the first 1110, second 1120, third 1130 and last 1140 filtration regions, as well as through any intervening filtration regions between filtration region 1130 and last filtration region 1140… the flow path 1101”, [0065]-[0066]; [0064]-[0072]; Fig 11; see annotated Fig 11 that follows).


    PNG
    media_image1.png
    213
    721
    media_image1.png
    Greyscale

Note: Claim(s) 1-7 contain a large amount of functional language (i.e. “filters out…”, “to prevent…”, “to cause…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
		
	Regarding Claim 2, Walavalkar teaches all the limitations as applied to Claim 1 and further teaches wherein the plurality of filters comprises a first filter and a second filter (see Claim 1; Walavalkar: [0064]-[0072]; Fig 11).

Regarding Claim 3, Walavalkar teaches all the limitations as applied to Claim 2 and further teaches wherein the second filter is downstream of the first filter (see Claim 1; Walavalkar: [0064]-[0072]; Fig 11).

Regarding Claim 4, Walavalkar teaches all the limitations as applied to Claim 3 and further teaches wherein the first filter filters out from an analyte introduced into the MEMS device a first sized component of the analyte and wherein the second filter filters out from the analyte a second sized component of the analyte (see Walavalkar: “each of the filtration regions may comprise different size nanopores such that as a sample moves along the flow path 1101 through the series of filtration regions, particles of different sizes may be separated and collected”, [0066]; [0064]-[0072]; Fig 11).

Regarding Claim 7, Walvalkar teaches all the limitations as applied to Claim 4 and further teaches further comprising a cross-flow fluidic channel between the first and second filters (see Walavalkar: “channel 1155 may be used to add or remove material from a space (or the flow path) between two or more filtration regions. For example, particles can be removed that have passed through the filtration region prior to the channel”, [0069]; [0064]-[0072]; Fig 11) to cause the second sized component of the analyte through the fluidic MEMS device for further processing (the examiner notes that the channel of Walavalkar is capable of the claimed function).

Regarding Claim 13, Walavalkar teaches a device (see Walavalkar: Abstract), comprising: 
a plurality of filters formed vertically through a silicon layer of the device (see Walavalkar: “nanopores of a desired size can be formed in silicon dioxide membranes”, Abstract; “first filtration region 1110, and a second filtration region 1120. The device 1100 may comprise additional filtration regions. The illustrated device comprises a third filtration region 1130 and a last filtration region 1140”, [0064]-[0065]; [0064]-[0072]; Fig 11); 
and a number of cross-flowing microfluidic channels placed between at least two of the filters (see Walavalkar: “channel 1155 may be used to add or remove material from a space (or the flow path) between two or more filtration regions. For example, particles can be removed that have passed through the filtration region prior to the channel… The second filtration regions may also comprise channels 1165 that may be used to add or remove material from a space (or the flow path) between two or more filtration regions”, [0069]; [0064]-[0072]; Fig 11); 
wherein the plurality of filters each comprise a number of holes defined through their respective layer (see Walavalkar: “nanopores of a desired size can be formed in silicon dioxide membranes”, Abstract; “first filtration region 1110, and a second filtration region 1120. The device 1100 may comprise additional filtration regions. The illustrated device comprises a third filtration region 1130 and a last filtration region 1140”, [0064]-[0065]; [0064]-[0072]; Fig 11).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walavalkar et al (US 2012/0080361) in view of Miki et al (US 2015/0041316).

Regarding Claim 5, Walavalkar teaches all the limitations as applied to Claim 3. 
Walavalkar does not teach a number of vertical posts between the first and second filters to prevent a first sized component of the analyte from contacting the second filter.
However, Miki teaches the analogous art of fluidic microelectromechanical systems with filters (see Miki: Abstract). Miki teaches that multistepped filter structures comprised of pillar arrays can be provided upstream of filters to prevent that the filter array is clogged by large particles (see Miki: [0061]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Walavalkar to further include a multistepped filter structures comprised of pillar arrays upstream of filters, including in between the first and second filter, as taught by Miki, because Miki teaches that this structure can be used to prevent that the filter array is clogged by large particles (see Miki: [0061]).

Regarding Claim 6, modified Walavalkar teaches all the limitations as applied to Claim 5 and further teaches wherein an analyte is passed through a bottom surface of the first filter, a top surface of the second filter, and a bottom surface of the third filter (see Claim 1, flow path in Fig 11).

Regarding Claim 14, Walavalkar teaches all the limitations as applied to Claim 13. 
Walavalkar does not teach wherein the number of holes of the plurality of filters comprise a filter hole standoff layer to enable first sized particles to flow through the filter while preventing second sized particles from obstructing the flow of the smaller particles through the filter..
However, Miki teaches the analogous art of fluidic microelectromechanical systems with filters (see Miki: Abstract). Miki teaches that multistepped filter structures comprised of pillar arrays (i.e. standoff layer) can be provided upstream of filters to prevent that the filter array is clogged by large particles (see Miki: [0061]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Walavalkar to further include a multistepped filter structures comprised of pillar arrays (i.e. standoff layer) upstream of filters, including in between the first and second filter, as taught by Miki, because Miki teaches that this structure can be used to prevent that the filter array is clogged by large particles (see Miki: [0061]).

Regarding Claim 15, Walavalkar teaches all the limitations as applied to Claim 14 and further teaches wherein each of the plurality of filters sequentially filter out of an analyte relatively smaller components of the analyte as the analyte passes through the plurality of filters (see Walavalkar: “each of the filtration regions may comprise different size nanopores such that as a sample moves along the flow path 1101 through the series of filtration regions, particles of different sizes may be separated and collected”, [0066]; [0064]-[0072]; Fig 11).


Claim(s) 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walavalkar et al (US 2012/0080361) in view of Lu et al (US 2007/0207592). 

Regarding Claim 8, Walavalkar teaches a method (see Walavalkar: “a process of making nanopores in a silicon substrate”, [0100]), comprising: 
etching a number of holes into a carrier wafer layer to form a plurality of filters in the carrier wafer layer (see Walavalkar: “Once the etch reached the silicon dioxide layer on the front-side of the wafer the XeF2 etched out the core of the oxidized nanopillars leaving a nanopore”, [0126]); 
pattering a chamber layer over a first side of the carrier wafer layer to form chambers above each filter formed in the carrier wafer layer (see Walavalkar: “cavity 550 may optionally be etched into the silicon substrate underneath the nanopillar, such that it is in fluid communication with the nanopillar (FIG. 5D)”, [0103]; Fig 5A-5E); 
attaching a layer over the chamber layer (see Walavalkar: “microfluidic channels were placed on top and bottom to allow for fluid to flow up through the 150 nm holes and down through the 50 nm holes”, [0126]); 
exposing the number of holes etched into the carrier wafer layer (see Walavakar: “A selective etch can also form a small internal cavity 570 in the silicon substrate that is in fluid communication with the nanopore”, [0104]; Fig 5A-5E); 
and attaching molded substrate to the carrier wafer layer opposite the chamber layer (see Walavalkar: “microfluidic channels were placed on top and bottom to allow for fluid to flow up through the 150 nm holes and down through the 50 nm holes”, [0126]). 
Walavalkar teaches attaching the top microfluidic layer to form the channels (see Walavalkar: “microfluidic channels were placed on top and bottom to allow for fluid to flow up through the 150 nm holes and down through the 50 nm holes”, [0126]). 
Walavalkar does not specifically teach forming said layer.
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have formed a layer instead of having attached it, as these are equivalent methods of adding a layer to a device and would have produced an equivalent and expected result.  
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of Walavalkar to comprise forming a layer as opposed to attaching it, because these are equivalent methods of adding a layer to a device and would have produced an equivalent and expected result.

Modified Walavalkar teaches attaching molded substrate to the carrier wafer layer opposite the chamber layer (see Walavalkar: “microfluidic channels were placed on top and bottom to allow for fluid to flow up through the 150 nm holes and down through the 50 nm holes”, [0126]). 
Modified Walavalkar does not teach bonding said layer. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have bonded a layer instead of having attached it, as these are equivalent methods of adding a layer to a device and would have produced an equivalent and expected result.  
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of Walavalkar to comprise bonding a layer as opposed to attaching it, because these are equivalent methods of adding a layer to a device and would have produced an equivalent and expected result.

Modified Walavalkar teaches exposing the number of holes etched into the carrier wafer layer (see Walavakar: “A selective etch can also form a small internal cavity 570 in the silicon substrate that is in fluid communication with the nanopore”, [0104]; Fig 5A-5E).
Modified Walavalkar does not teach grinding to expose the holes. 
However, Lu teaches art analogous to the field of methods for making wafer structures, including for MEMS structures (see Lu: Abstract; [0019]). Lu teaches that grinding and polishing can be used in addition to etching to reduce the thickness of layers and to remove extra material to about 50 microns or thinner (see Lu: [0054]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of exposing the holes of modified Walavalkar to comprise grinding as described in Lu, because Lu teaches that grinding and polishing can be used in addition to etching to reduce the thickness of layers and to remove extra material (see Lu: [0054]).

Regarding Claim 9, modified Walavalkar teaches all the limitations as applied to Claim 8 and further teaches etching a first and a second filters into the carrier wafer layer (see Walavalkar: “Once the etch reached the silicon dioxide layer on the front-side of the wafer the XeF2 etched out the core of the oxidized nanopillars leaving a nanopore”, [0126]). 

Regarding Claim 10, modified Walavalkar teaches all the limitations as applied to Claim 8 and wherein grinding the carrier wafer layer comprises grinding the carrier wafer layer to a thickness of 50 µm to 150 µm (see modification of Claim 8, modification of the method of exposing the holes of modified Walavalkar to comprise grinding as described in Lu, because Lu teaches that grinding and polishing can be used in addition to etching to reduce the thickness of layers and to remove extra material (see Lu: [0054]).

Regarding Claim 12, Walvalkar teaches all the limitations as applied to Claim 8 and further teaches forming a cross-flow microfluidic channel between two of the formed filters in the carrier wager layer (see Walavalkar: “channel 1155 may be used to add or remove material from a space (or the flow path) between two or more filtration regions. For example, particles can be removed that have passed through the filtration region prior to the channel”, [0069]; [0064]-[0072]; Fig 11; the examiner notes that the channel of Walavalkar is a crossflow channel between two filters and would have necessarily needed to be formed to be present in the device).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walavalkar et al (US 2012/0080361) in view of Lu et al (US 2007/0207592) and in further view of Chiu et al (WO 2015/002975, see attached document). 

Regarding Claim 11, modified Walavalkar teaches all the limitations as applied to Claim 8. Modified Walavalkar teaches using a second carrier fluid inserted by way of a needle in between the first and second filters to direct the flow in the direction of the second filter (see Walavalkar: [0119]-[0120]).
Modified Walavalkar does not teach “forming an electrode between two of the filters, and wherein the electrode is a pump electrode to pump an analyte through the filters”.
However, Chiu teaches art analogous to the field of making microfluidic devices, particularly methods and apparatuses for processing and analyzing particles in a sample (see Chiu: Abstract). Chiu teaches that flow can be delivered by electrical or magnetic principles, such as by electrokinetic pumps (i.e. pump electrodes) (see Chiu: [0147]). The examiner notes that such a structure would need to be formed into the device for use. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the fluid addition system of modified Walavalkar (the needle) to be an electrokinetic pump (i.e. a pump electrode) as taught by Chiu, which would require the electrokinetic pump to be formed prior to use, because Chiu teaches that flow can be delivered by electrical or magnetic principles, such as by electrokinetic pumps (i.e. pump electrodes) (see Chiu: [0147]).




Other References Cited 
The following prior art not relied upon is considered pertinent to applicant's disclosure and made of record: 
Petruchik et al (US 2013/0025125), as being relevant to the art of grinding substrates to expose holes and apertures in devices.
Ferrera et al. (US 2012/0018819), as being relevant to the art of MEMS with filters. 
Chan et al (US 2004/0053455), as being relevant to the art of microfluidic devices with sieves (i.e. filters).
Kartalov et al (US 2013/0267005), as being relevant to the art of microfluidic devices with separators (i.e. filters). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797